NUMBER 13-09-00403-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG

DENNIS WAYNE MEDLOCK,                                                 Appellant,

                                        v.

THE STATE OF TEXAS,                                                    Appellee.


                  On appeal from the 410th District Court
                      of Montgomery County, Texas.


                       MEMORANDUM OPINION
               Before Justices Benavides, Vela, and Perkes
               Memorandum Opinion by Justice Benavides
      Dennis Wayne Medlock, appellant, pled guilty to possession of a controlled

substance and sentencing was deferred for seven years’ probation. See TEX. HEALTH &

SAFETY CODE ANN. ' 481.115 (West 2003). On December 4, 2008, the State filed a

motion to adjudicate on seven grounds of revocation.   Medlock pled true and was
sentenced to twelve years= imprisonment in the Texas Department of Criminal

JusticeCInstitutional Division.

        Medlock=s appellate counsel, concluding that "there are no arguable grounds to

be advanced on appeal," filed an Anders brief in which he reviewed the merits, or lack

thereof, of the appeal. We affirm.1

                                           I.   DISCUSSION

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant=s

court-appointed appellate counsel has filed a brief with this Court, stating that his review

of the record yielded no grounds or error upon which an appeal can be predicated.

Although counsel=s brief does not advance any arguable grounds of error, it does

present a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced on appeal.               See In re Schulman, 252 S.W.3d 403, 407 n.9

(Tex. Crim. App. 2008) (AIn Texas, an Anders brief need not specifically advance

>arguable= points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.@) (citing Hawkins

v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v.

State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant's counsel has carefully discussed why, under controlling authority,

there are no errors in the trial court's judgment.       Counsel has informed this Court that he

has:   (1) examined the record and found no arguable grounds to advance on appeal; (2)

served a copy of the brief and counsel=s motion to withdraw on appellant; and (3)

        1
          This case was transferred to the Thirteenth Court of Appeals pursuant to a docket equalization
order issued by the Supreme Court of Texas. TEX. GOV’T CODE ANN. § 73.001 (Vernon 1998).

                                                   2
informed appellant of his right to review the record and to file a pro se response within

thirty days.2 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In

re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time has

passed and Medlock has not filed a pro se response. See In Re Schulman, 252 S.W.3d

at 409.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.                  Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record, counsel's brief and have found

nothing that would arguably support an appeal.             See Bledsoe v. State, 178 S.W.3d 824,

826–28 (Tex. Crim. App. 2005) (ADue to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.@); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                     III. MOTION TO WITHDRAW

        In accordance with Anders, appellant=s attorney has asked this Court for

permission to withdraw as counsel for appellant.            See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (noting that A[i]f an attorney believes the appeal is


        2
          The Texas Court of Criminal Appeals has held that Athe pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.@ In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).


                                                    3
frivolous, he must withdraw from representing the appellant.                          To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.@) (citations omitted)). We

grant counsel=s motion to withdraw. Within five days of the date of this Court=s opinion,

counsel is ordered to send a copy of the opinion and judgment to appellant and to advise

appellant of his right to file a petition for discretionary review. 3 See TEX. R. APP. P. 48.4.




                                                                   ________________________
                                                                   GINA M. BENAVIDES,
                                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
30th day of August, 2011.




        3
            No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing
that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals. See TEX. R.
APP. P. 68.3, 68.7. Any petition for discretionary review should comply with the requirements of Rule 68.4
of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                      4